DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Restriction/Election Requirement
2.	The Office acknowledges the Applicant’s election of Group 2 (directed to a first organic compound which comprises a nitrogen-containing heteroaromatic compound) and Group 5 (directed to a second organic compound which has a 9-aryl-9H-carbazol-3-amine skeleton) as set forth in the Restriction/Election Requirement filed 02/26/21.

3.	The election reads on Claims 2-20.

4.	Claims 2-20 are pending.  No claims have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

7.	Claims 2-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parton et al. (US 2003/0129449 A1) in view of Hwang et al. (JP 2006-151979 A) and Ogiwara et al. (US 2012/0248968 A1).
	Regarding Claims 2-6, 8-12, and 14-18, Parton et al. discloses an organic electroluminescent (EL) device (i.e., light-emitting element) comprising a pair of electrodes, interposed therein (in this order):  hole-injecting layer, hole-transporting layer, light-emitting layer, and electron-transporting layer (Fig. 1).  Parton et al. discloses that the light-emitting layer comprises a host material in combination with dopant material wherein the former comprises a mixture of hole-transporting (second organic compound) and electron-transporting (first organic compound) materials, while the latter comprises fluorescent dyes ([0107]).  The light-emitting layer is formed by co-evaporation ([0165]).  The electron-transporting (host) materials include nitrogen-containing derivatives ([0133]-[0139]):

    PNG
    media_image1.png
    123
    440
    media_image1.png
    Greyscale

([0133]) where Z = O, NR, or S; hole-transporting (host) materials include arylamine derivatives ([0058]).  Parton et al. discloses that light emission "comes primarily from the dopant" ([0107]) and further discloses there is energy transfer from host to dopant molecule ([0108]).  However, Parton et al. does not explicitly disclose the presence of 1) 
	Regarding point 1, Hwang et al. discloses highly efficient compounds with good charge-transporting properties as host material for an organic EL device ([0051] and [0055]) such as:

    PNG
    media_image2.png
    247
    387
    media_image2.png
    Greyscale

([0043]) (comprising a 9-aryl-9H-carbazol-3-amine, a p-phenylenediamine, and a 4-(9H-carbazol-9-yl)aniline skeleton).  It would have been obvious to incorporate such a compound as hole-transporting host material to the light-emitting layer of the organic EL device as disclosed by Parton et al.  The motivation is provided by the fact the disclosure of Hwang et al. is directed to highly efficient (arylamine) host materials with good charge-transporting properties in an identical field of invention.  However, Parton et al. in view of Hwang et al. does not explicitly disclose a thermally activated delayed fluorescence material.
	Regarding point 2, Ogiwara et al. discloses the use of thermally activated delayed fluorescence (TADF) dopant materials in organic EL devices (OLEDs); the use allows internal quantum efficiencies to be raised up to 100% for fluorescent emission ([0009]).  It would have been obvious to incorporate such a TADF material as dopant material to the light-emitting layer of the organic EL device as disclosed by Parton et al. 
	It is also the position of the Office that the limitations regarding formation of the exciplex and the S1 and T1 levels will be met as a result of the construction presented above.  Evidence is provided by the fact that the derivatives as disclosed by Parton et al. is also the preferred "π-electron deficient heteroaromatic compound such as a nitrogen-containing heteroaromatic” and heterocyclic compounds having polyazole skeletons for the first organic compound (see [0063] of the present national phase publication); 9 as disclosed by Hwang et al. is also fully encompassed by General Formula (G2) as defined by the Applicant for the second organic compound (see [0064], present national phase publication).  Furthermore, the technique for forming the light-emitting layer comprising host and dopant materials is also identical to the method as utilized by the Applicant (i.e., co-evaporation) (see [0169] of the present national phase publication).  Notice also that Parton et al. implies some light emission from the host material, which necessarily forms an exciplex before energy transfer to the dopant molecule (and thus there must be overlap between their emission and absorption spectra, respectively).  

	Regarding Claims 7, 13, and 20, Parton et al. discloses such elements can be formed into pixels, wherein each pixel is connected to a thin-film transistor ([0052]).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is provided by Hwang et al. (JP 2006-151979 A), which discloses compounds of the following form:

    PNG
    media_image3.png
    290
    497
    media_image3.png
    Greyscale

([0009]) where X = C6-30 aryl group; an embodiment is disclosed:

    PNG
    media_image2.png
    247
    387
    media_image2.png
    Greyscale

([0043]).  However, it is the position of the Office that neither Hwang et al. singly nor in combination with any other prior art provides sufficient motivation to produce the compound as recited the Applicant, particularly in regards to the presence of the spiro-fluorenylene group.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY YANG/Primary Examiner, Art Unit 1786